DETAILED ACTION
This is a final office action in response to the amendment filed 03/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5-6 have been amended. Claim 3 has been canceled. Claims 1-2 and 4-6 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 03/15/2022 has been entered.
The amendment is sufficient to overcome the previous 112(a) rejection of record. 
Response to Arguments
Claim Rejections 35 U.S.C. §101:
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. See reasons below.
Applicant submits on page 9 of the remarks that noted features of claim 1 provide an improved computerized searching and a user interface to select a similar part for the electronic circuit, which is an improvement in computerized searching technology and that noted features of claim 1 are analogous to Example 37 of the USPTO 2019 Subject Matter Eligibility Examples. Examiner respectfully disagrees and notes that the claims in Example 37 were deemed eligible because the combination of additional elements recited in the claims recited a specific way of “displaying parts, among the plurality of parts, having higher similarity degree value at top of a result of the searching” merely invoke conventional steps of displaying a list of ranked/sorted data and does not represent an improvement to the graphical user interface. 
Applicant submits on page 10 of the remarks that claim 1 does not recite any judicial exception under Step 2A, Prong 1, because similar to Example 37, the present claim requires searching of data and displaying of information actions by a processor that cannot be practically applied in the mind. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), and the October 2019 Updated Guidance and under the analysis of claims under step 2A of the Alice framework, if a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the present claims are considered to be abstract ideas because they are directed to a mental process. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Per the October 2019 Updated Guidance examples of claims that recite mental processes include: a claim directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Claims can recite a mental process even if they are claimed as being performed on a computer.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-2, 4-6, the independent claims (claims 1, 5 and 6) are directed, in part, to an information processing device, a method and a non-transitory computer-readable recording medium to selection of parts from a designer, based on degree of concordance with design specifications. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-4 are directed to an information processing device, which falls under the category of a machine. Claim 5 is directed to a method comprising a series of steps which falls under the category of a process and claim 6 is directed to a computer-readable medium, which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to selecting a replacement parts for design revision of an electronic circuit, the parts selection method, comprising: storing parts information including price information indicating prices of parts and specification information indicating specifications of the parts; storing searching log into the memory when users access the parts information to search the parts, wherein the searching log includes user information indicating the users who search the parts, 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “an information processing device”; “a display device”; “a memory”; “a processor”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and related text and [0016-0020] to understand that the invention may be implemented in a generic environment that “As illustrated in FIG. 1, the information processing device 100 includes a communicating unit 110, a display unit 111, an operating unit 112, a memory unit 120, and a control unit 130. Meanwhile, the information-processing device 100 may include various functional units of a known computer besides including the functional units illustrated in FIG. 1. For example, the information-processing device 100 may include functional units such as various input devices and sound output devices. The communicating unit 110 is implemented using, for example, a network interface card (NIC). The communicating unit 110 is an interface that is connected to other information processing devices in a wired manner or a wireless manner via a network (not illustrated), and that controls the communication of information with other information processing devices. For example, the communicating unit 110 receives parts information and Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. Lastly, “displaying on the display device the plurality of parts by displaying parts, among the plurality of parts, having higher similarity degree value at top of a result of the searching” is considered post-solution activity, the use of a display device as an additional element merely adds 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Lastly, the use of a graphical user interface as an additional element is merely performing a data gathering and displaying 
Dependent claims 2 and 4 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Allowable Subject Matter
Claims 1-2, 5-6 are allowable over prior art but have other pending rejections as indicated above. 
The claims would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683